Belmont App. No. 06 BE 60, 2007-Ohio-5054. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 4 of the court of appeals’ Journal Entry filed November 13, 2007:
“Does the second prong of Belvedere [Belvedere Condominium Unit Oumers’ Assn. v. R.E. Roark Cos., Inc. (1993), 67 Ohio St.3d 274], which states that the corporate veil can be pierced when control of the corporation was exercised in such a manner as to commit fraud or an illegal act against the person seeking to disregard the corporate entity, also allow the corporate veil to be pierced in cases where control was exercised to commit unjust or inequitable acts that do not rise to the level of fraud or an illegal act?”
Pfeifer, J., dissents.
The conflict eases are Collum v. Perlman (Apr. 30, 1999), Lucas App. No. L-98-1292, and Widlar v. Young, Lucas App. No. L-05-1184, 2006-Ohio-868.